DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control member, in claims 5, 11, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 7,645,289 (Bayer).
21. Bayer discloses an optical access apparatus (apparatus of FIG. 12A) comprising an obturator sleeve (shaft 12/412) defining a passageway (lumen 150b/450b). The passageway defining a longitudinal axis and configured to receive surgical instrumentation at least partially therethrough (FIG. 2-3; col. 9, lns. 24-30). The apparatus including a tip (tip 100/400) disposed adjacent a distal end of the obturator sleeve (FIG. 12A). The tip is rotatable about an axis of rotation between a first position (FIG. 12A) where a distal end of the tip is in alignment with (e.g., an arrangement in which two or more things are positioned in a straight line or parallel to each other) the longitudinal axis (e.g., the first position of FIG. 12A includes a distal end of the tip 400 which is at least “in alignment with” the longitudinal axis since the distal end of tip 412 in FIG. 12A extends parallel to the longitudinal axis) and a second position (e.g., “This embodiment may also provide the user with the additional option of off-set rotation of the cradle section 414 relative to the shaft 12 which may prove useful for dissection purposes” at col. 14, lns. 54-57 and FIG. 12A) where the distal end of the tip is offset from the longitudinal axis (col. 14, lns. 54-57). The tip is selectively prevented from rotating about the axis of rotation relative to the obturator sleeve (e.g., the tip of Bayer is selectively activated by a user to be rotated at FIG. 12A and col. 14, lns. 51-57 such that the same user selectively prevents rotation by not actuating the actuator 30a (or 30b) or stopping actuation of the actuator; in other words, the tip is selectively prevented from rotating by non-actuation or ceasing of actuation). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,645,289 (Bayer) in view of US 5,090,414 (Takano).
14. Bayer discloses a surgical access apparatus (apparatus of FIG. 12A) comprising an obturator sleeve (shaft 12/412) defining a passageway (lumen 150b/450b). The passageway defining a longitudinal axis and configured to receive surgical instrumentation at least partially therethrough (FIG. 2-3; col. 9, lns. 24-30). The apparatus including a tip (tip 100/400) disposed adjacent a distal end of the obturator sleeve (FIG. 12A). The tip is rotatable about an axis of rotation between a first position (FIG. 12A) where a distal end of the tip is in alignment with (e.g., an arrangement in which two or more things are positioned in a straight line or parallel to each other) the longitudinal axis (e.g., the first position of FIG. 12A includes a distal end of the tip 400 which is at least “in alignment with” the longitudinal axis since the distal end of tip 412 in FIG. 12A extends parallel to the longitudinal axis) and a second position (e.g., “This embodiment may also provide the user with the additional option of off-set rotation of the cradle section 414 relative to the shaft 12 which may prove useful for dissection purposes” at col. 14, lns. 54-57 and FIG. 12A) where the distal end of the tip is offset from the longitudinal axis (col. 14, lns. 54-57). The tip is selectively prevented from rotating about the axis of rotation relative to the obturator sleeve (e.g., the tip of Bayer is selectively activated by a user to be rotated at FIG. 12A and col. 14, lns. 51-57 such that the same user selectively prevents rotation by not actuating the actuator 30a (or 30b) or stopping actuation of the actuator; in other words, the tip is selectively prevented from rotating by non-actuation or ceasing of actuation).
Bayer discloses the invention substantially as claimed as discussed above and further discloses its tip being rotatable between the first position and the second position via a rotatable control member (arm 121/421) (FIG. 12A; col. 14, Ins. 54-57) but is silent regarding the mechanism used to rotate the control member such that it does not disclose a bevel gear. Takano teaches an apparatus in the same field of endeavor having a rotatable control member (rotating shaft 14) whose rotation is controlled via a bevel gear (bevel gear 51,52) for the purpose of driving a rotational control member via a rotational input which is arranged at an angle with respect to the control member (FIG. 8; col. 5-6, Ins. 55-8). The bevel gear of Takano is disposed in mechanical cooperation with a tip (e.g., tip of rotating shaft 14) where rotation of the bevel gear is configured to rotate the tip between first and second positions (FIG. 8; col. 5-6, Ins. 55-8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rotatable control member of Bayer to include a bevel gear as taught by Takano in order to drive the rotational control member via a rotational input which is arranged at an angle with respect to the control member. Also, the modified rotatable control member of Bayer which includes a gear with rotation of the gear rotating the tip between the first position and the second position.
15. The apparatus has a control member (e.g., arm 121/421 which is the same as disclosed in this application such that it meets the claimed language interpreted under 35 U.S.C. 112, sixth paragraph) disposed in mechanical cooperation with the tip and extending along at least a portion of the obturator sleeve (FIG. 12A; col. 14, lns. 54-57). The control member is actuable to move the tip between the first position and the second position (FIG. 12A; col. 14, lns. 54-57).
16. The control member is actuable to move the tip distally relative to the obturator sleeve (FIG. 12A; col. 14, lns. 47-57). 
17. A handle (proximal end of arm 121/421) is disposed in mechanical cooperation with the control member (FIG. 12A; col. 14, lns. 47-57). Rotation of the handle about a handle axis actuates the control member and moves the tip between the first position and the second position (FIG. 12A; col. 14, lns. 47-57).  
19. The gear is a bevel gear (bevel gear 51,52 of Takano).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,610,258 (Smith ’258). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Smith ‘258 claims 2. An optical access apparatus, comprising an obturator sleeve (“obturator sleeve” of claim 1) defining a passageway defining a longitudinal axis and configured to receive surgical instrumentation at least partially therethrough (claim 1). The apparatus has a tip (“tip” of claim 1) disposed adjacent a distal end of the obturator sleeve (claim 1). The tip is rotatable about an axis of rotation between a first position where a distal end of the tip is in general alignment with the longitudinal axis and a second position where the distal end of the tip is offset from the longitudinal axis (claim 1). The tip includes a structure configured to selectively prevent the tip from rotating about the axis of rotation relative to the obturator sleeve (see tip “key” of claim 1). 
3. When the tip is in the first position, the tip restricts surgical instrumentation from being advanced through the passageway to a position that is distally beyond the tip (claim 2). 
4. When the tip is in the second position, surgical instrumentation is permitted to advance through the passageway to a position that is distally beyond the tip (claim 3). 
5. The optical access apparatus including a control member (“control member” of claim 4) disposed in mechanical cooperation with the tip and extending along at least a portion of the obturator sleeve, the control member being actuable to move the tip between the first position and the second position (claim 4). 
6. The tip includes a cutting blade adapted to penetrate tissue (claim 5). 
7. The cutting blade is included on the distal end of the tip (claim 6). 
8. The tip allows light to pass therethrough (claim 7). 
9. The optical access apparatus has a notch (“notch” of claim 1) disposed on one of the obturator sleeve or the tip, and a key (“key” of claim 1) disposed on the other of the obturator sleeve or the tip, the notch and the key cooperate to selectively prevent the tip from rotating about the axis of rotation relative to the obturator sleeve (claim 1). 
10. Distal movement of the tip relative to the obturator sleeve causes the key to disengage the notch thereby permitting rotation of the tip relative to the obturator sleeve (claim 8). 
11. The optical access apparatus including a control member (“control member” of claim 9) disposed in mechanical cooperation with the tip and at extending along at least a portion of the obturator sleeve, the control member actuable to move the tip between the first position and the second position, and the control member actuable to move the tip distally relative to the obturator sleeve (claim 9). 
12. The optical access apparatus including a handle (“handle” of claim 10) disposed in mechanical cooperation with the control member, distal movement of the handle relative to the obturator sleeve actuates the control member and moves the tip distally relative to the obturator sleeve, and rotation of the handle about a handle axis actuates the control member and moves the tip between the first position and the second position (claim 10). 
13. The optical access apparatus including a bevel gear disposed between the handle and the control member (claim 11). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Smith ‘258 claims 14. A surgical access apparatus, comprising: an obturator sleeve (“obturator sleeve” of claim 12) defining a passageway, the passageway defining a longitudinal axis and configured to receive surgical instrumentation at least partially therethrough (claim 12). The apparatus has a tip (“tip” of claim 12) disposed adjacent a distal end of the obturator sleeve, the tip being rotatable about an axis of rotation between a first position where a distal end of the tip is in alignment with the longitudinal axis and a second position where the distal end of the tip is offset from the longitudinal axis (claim 12). The tip is selectively prevented from rotating about the axis of rotation relative to the obturator sleeve (claim 12). The apparatus has a gear (“bevel gear” of claim 12) disposed in mechanical cooperation with the tip (claim 12). Rotation of the gear rotates the tip between the first position and the second position (claim 12). 
15. The surgical access apparatus including a control member (“control member” of claim 13) disposed in mechanical cooperation with the tip and extending along at least a portion of the obturator sleeve, the control member being actuable to move the tip between the first position and the second position (claim 13). 
16. The control member is actuable to move the tip distally relative to the obturator sleeve (claim 14). 
17. The surgical access apparatus including a handle (“handle” of claim 15) disposed in mechanical cooperation with the control member, wherein rotation of the handle about a handle axis actuates the control member and moves the tip between the first position and the second position (claim 15). 
18. The gear is disposed between the handle and the control member (claim 16). 
19. The gear is a bevel gear (claim 12). 
20. The surgical access apparatus including a notch (“notch” of claim 12) disposed on one of the obturator sleeve or the tip, and a key (“key” of claim 12) disposed on the other of the obturator sleeve or the tip, the notch and the key cooperate to selectively prevent the tip from rotating about the axis of rotation relative to the obturator sleeve (claim 12). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Smith ‘258 claims 21. An optical access apparatus, comprising an obturator sleeve (“obturator sleeve” of claim 1) defining a passageway defining a longitudinal axis and configured to receive surgical instrumentation at least partially therethrough (claim 1). The apparatus has a tip (“tip” of claim 1) disposed adjacent a distal end of the obturator sleeve (claim 1). The tip is rotatable about an axis of rotation between a first position where a distal end of the tip is in general alignment with the longitudinal axis and a second position where the distal end of the tip is offset from the longitudinal axis (claim 1). The tip is selectively prevented from rotating about the axis of rotation relative to the obturator sleeve (see tip “key” of claim 1). 
Claims 2-11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,470,230 (Smith ’230). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Smith ‘230 claims 2. An optical access apparatus, comprising an obturator sleeve (“sleeve” of claim 1) defining a passageway defining a longitudinal axis and configured to receive surgical instrumentation at least partially therethrough (claim 1). The apparatus has a tip (“translucent window” of claim 1) disposed adjacent a distal end of the obturator sleeve (claim 1). The tip is rotatable about an axis of rotation between a first position where a distal end of the tip is in general alignment with the longitudinal axis and a second position where the distal end of the tip is offset from the longitudinal axis (claim 1). The tip includes a structure configured to selectively prevent the tip from rotating about the axis of rotation relative to the obturator sleeve (claims 8-10). 
3. When the tip is in the first position, the tip restricts surgical instrumentation from being advanced through the passageway to a position that is distally beyond the tip (claim 1). 
4. When the tip is in the second position, surgical instrumentation is permitted to advance through the passageway to a position that is distally beyond the tip (claim 1).
5. The optical access apparatus has a control member (“control member” of claim 3) disposed in mechanical cooperation with the tip and extending along at least a portion of the obturator sleeve where the control member being actuable to move the tip between the first position and the second position (claim 3). 
6. The tip includes a cutting blade adapted to penetrate tissue (claim 2). 
7. The cutting blade is included on the distal end of the tip (claim 2). 
8. The tip allows light to pass therethrough (claim 1). 
9. The optical access apparatus has a notch (“keyed port” of claim 9) disposed on one of the obturator sleeve or the tip, and a key (“key” of claim 9) disposed on the other of the obturator sleeve or the tip, the notch and the key cooperate to selectively prevent the tip from rotating about the axis of rotation relative to the obturator sleeve (claim 9). 
10. Distal movement of the tip relative to the obturator sleeve causes the key to disengage the notch thereby permitting rotation of the tip relative to the obturator sleeve (claim 10). 
11. The optical access apparatus has a control member (“control member” of claim 3) disposed in mechanical cooperation with the tip and at extending along at least a portion of the obturator sleeve where the control member actuable to move the tip between the first position and the second position, and the control member actuable to move the tip distally relative to the obturator sleeve (claim 3 and 10). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Smith ‘230 claims 21. An optical access apparatus, comprising an obturator sleeve (“sleeve” of claim 1) defining a passageway defining a longitudinal axis and configured to receive surgical instrumentation at least partially therethrough (claim 1). The apparatus has a tip (“translucent window” of claim 1) disposed adjacent a distal end of the obturator sleeve (claim 1). The tip is rotatable about an axis of rotation between a first position where a distal end of the tip is in general alignment with the longitudinal axis and a second position where the distal end of the tip is offset from the longitudinal axis (claim 1). The tip is selectively prevented from rotating about the axis of rotation relative to the obturator sleeve (claims 8-10). 
Claims 14-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,470,230 (Smith ’230) in view of US 5,090,414 (Takano).
Although the claims at issue are not identical, they are not patentably distinct from each other because Smith ‘230 claims 14. A surgical access apparatus, comprising an obturator sleeve (“sleeve” of claim 1) defining a passageway defining a longitudinal axis and configured to receive surgical instrumentation at least partially therethrough (claim 1). The apparatus has a tip (“translucent window” of claim 1) disposed adjacent a distal end of the obturator sleeve (claim 1). The tip is rotatable about an axis of rotation between a first position where a distal end of the tip is in general alignment with the longitudinal axis and a second position where the distal end of the tip is offset from the longitudinal axis (claim 1). The tip is selectively prevented from rotating about the axis of rotation relative to the obturator sleeve (claims 8-10). 
Smith ‘230 claims the invention substantially as claimed as discussed above and further claims rotation of the tip between the first position and the second position by rotation of a rotating control member (claim 6) but does not claim a gear. Takano teaches an apparatus in the same field of endeavor having a rotatable control member (rotating shaft 14) whose rotation is controlled via a bevel gear (bevel gear 51,52) for the purpose of driving a rotational control member via a rotational input which is arranged at an angle with respect to the control member (FIG. 8; col. 5-6, Ins. 55-8). The bevel gear of Takano is disposed in mechanical cooperation with a tip (e.g., tip of rotating shaft 14) where rotation of the bevel gear is configured to rotate the tip between first and second positions (FIG. 8; col. 5-6, Ins. 55-8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rotatable control member of Smith ‘230 to include a bevel gear as taught by Takano in order to drive the rotational control member via a rotational input which is arranged at an angle with respect to the control member. Also, the modified rotatable control member of Smith ‘230 which includes a gear with rotation of the gear rotating the tip between the first position and the second position.
15. The optical access apparatus has a control member (“control member” of claim 3) disposed in mechanical cooperation with the tip and extending along at least a portion of the obturator sleeve where the control member being actuable to move the tip between the first position and the second position (claim 3). 
16. The control member is actuable to move the tip distally relative to the obturator sleeve (claim 10). 
19. The gear is a bevel gear (see bevel gear 51, 52 of Takano). 
20. A notch (“keyed port” of claim 9) disposed on one of the obturator sleeve or the tip, and a key (“key” of claim 9) is disposed on the other of the obturator sleeve or the tip, the notch and the key cooperate to selectively prevent the tip from rotating about the axis of rotation relative to the obturator sleeve (claim 9). 
Allowable Subject Matter
Claim(s) 2-13, 18, and 20 are free of prior art, however, remain rejected under double patenting. Claim(s) 2-13, 18, and 20 would be allowable if a terminal disclaimer(s) was filed to overcome the rejection.
Response to Arguments
Applicant’s arguments, see page 7-8, filed 05/03/2022, with respect to US 7,645,289 (Bayer) have been fully considered and are persuasive.  Specifically, Examiner agrees that Bayer fails to teach structure configured to selectively prevent the tip from rotating about the axis of rotation relative to the obturator sleeve. The rejection has been withdrawn. 
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. Applicant argues that US 7,645,289 (Bayer) fails to teach a first position where a distal end of the tip is in alignment with the longitudinal axis. Examiner respectfully disagrees. 
Under the broadest reasonable interpretation, objects can be considered to be “in alignment with” each other where there is an arrangement in which two or more things are positioned in a straight line or parallel to each other. Here, Bayer teaches the distal end of tip 412 extending parallel to the longitudinal axis in FIG. 12A such that the elements can reasonably be considered in alignment with each other.
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. Examiner notes that the double patenting rejection(s) have not been overcome by the filing of a terminal disclaimer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771